Citation Nr: 1216025	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  03-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine and for radiculopathy of the right and left lower extremities, secondary to the lumbar spine disability.

2.  Entitlement to an effective date earlier than February 26, 2003 for a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to January 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) a July 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine 

In April 2003, the RO in Cleveland, Ohio, granted an increased rating of 30 percent for degenerative disc disease of the lumbar spine, effective in December 1999, the date of receipt of the claim for an increased rating.  In March 2006, the RO granted service connection and a 10 percent rating each for radiculopathy of the right and left lower extremities, secondary to the lumbar spine disability, effective November 24, 2003.  

In November 2011, the RO granted an increased rating for right extremity radiculopathy of 20 percent, effective November 24, 2003 to July 20, 2011 and 40 percent thereafter.  The RO granted an increased rating for left extremity radiculopathy of 20 percent, effective November 24, 2003.   

In March 2005, the RO granted a total rating based on individual unemployability (TDIU), effective February 26, 2003.  

In April 2008, the RO denied special monthly compensation based on a need for regular aid and attendance of another person.  In November 2011, the RO granted special monthly compensation based on aid and attendance, effective July 20, 2011.  

The Veteran testified before the Board by videoconference from the RO in January 2009.  A transcript of the hearing is associated with the claims file.  

In June 2010, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


REMAND

In June 2010, the Board remanded the appeal to obtain records of VA outpatient treatment since May 2008 and to obtain orthopedic and neurological examinations for the purpose of providing a current assessment of the severity of disability involving the Veteran's lumbar spine, associated bilateral radiculopathy, and any other related neurological deficits including the related loss of function and capacity for gainful employment.  The Board also requested an opinion, if medically ascertainable, that identified the severity of disability caused by aggravation from the service-connected leg disorder and that differentiated it from that disability which is due to residuals of workplace injuries.  It was noted that if such differentiation is not possible, the examiner should so state.   

The RO has obtained records of VA outpatient medical care through May 2011 and associated the records with the claims file.  The RO also obtained a neurologic system examination in July 2011 and assessments for the need for aid and attendance in July and October 2011.   Although the neurological examiner addressed the lower extremity radiculopathy, none of the examiners addressed the severity of the lumbar spine disability or the degree of aggravation caused by different injuries.   

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See generally AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In order to comply with the remand instructions and to obtain sufficient medical evidence to decide the claim, a VA examination of the lumbar spine is required.  To assist the examiner and the RO, the Board will repeat a summary of the medical and adjudicative history. 

The Veteran sustained a compound comminuted fracture of the right tibia and fibula in a motorcycle accident during service in 1976.  Service connection has been in effect for a right leg disability since the day after separation from service.  

In October 1982, the Veteran injured his back in an accident at work resulting in a herniated disc at L4-5.  The file contains medical evidence indicating that the service-connected leg disability has contributed to, or "aggravated" the Veteran's low back disorder.

In April 1998, the RO granted service connection for degenerative disc disease of the lumbar spine secondary to aggravation from the service-connected fracture of the lower right leg.  The RO assessed the Veteran's entire low back disability at 20 percent disabling, but only attributed one-half of this back disability to aggravation from the service-connected right leg disorder.  Accordingly, the RO awarded compensation for the back disorder in the amount of 10 percent.  In the April 1998 decision, the RO made the following statement.  

Although veteran's low back symptomatology meets the requirements for a 20 % disability evaluation, 10% is deducted based on impairment attributable to non-service connected disability following the initial injuries at work.  The increase in non-service-connected low back condition caused by aggravation from service connected right leg injury is service-connected at the 10 % evaluation level.  

When aggravation of a non-service-connected disability is proximately due to or the result of a service connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The RO received the Veteran's claim for an increased rating for a lumbar spine disability in December 1999. 

Records of outpatient treatment from 2000 to 2003 showed that the Veteran experienced increased low back pain radiating to the lower extremities with limitation of spinal motion and reduction of mobility and function at work.  The Veteran also sustained a workplace lifting injury in June 2001.   

In an April 2003 statement of the case, the RO assessed the status of the Veterans low back disability and noted that a 40 percent rating under diagnostic code 5295 was appropriate.  The RO assigned a 30 percent rating, effective the date of receipt of the claim for an increased rating in December 1999, again contemplating the degree of aggravation imposed by the service-connected right leg fracture separate from the residuals of workplace injuries.  

In a September 2004 VA examination for other disabilities, the examiner noted the Veteran's reports of five post-service low back injuries, the most recent in June 2002 while employed at a VA medical center.  

In June 2005, a VA nurse practitioner (NP) noted a review of the claims file and the Veteran's report of chronic severe back pain, decreased range of motion, and stiffness with flare-ups lasting three days.  The Veteran reported one or two emergency room visits in the past six months and near falls from electrical shock-like feelings in his back.  On examination, the NP noted tenderness on palpation but no spasms.  Range of motion was 45 degrees flexion, 20 degrees extension, 20 degrees bidirectional lateral flexion, and 10 degrees bidirectional rotation, all limited by pain.  The combined range of motion was 125 degrees.  On repetition, flexion was reduced to 20 degrees with radiating pain to both legs.  X-rays showed disc space narrowing and degenerative changes at L4-5 and L5-S1.  

In May 2006, the RO granted service connection and a separate 10 percent rating each for radiculopathy of the right and left legs, secondary to degenerative disc disease of the lumbar spine, effective November 24, 2003.  The Veteran has continued his appeal for an even higher rating than the 30 + 10 +10 evaluation currently assigned for his service-connected low back problems.

The claims file contains records of outpatient treatment from June 2005 to May 2011 that showed notations by clinicians of increased low back pain, the use of many types of narcotic and anti-inflammatory medications, spinal injections, and courses of physical therapy.  The Veteran also reported decreased sensation and function of his lower legs and use of a wheelchair for mobility.  The Veteran has not been afforded a comprehensive VA examination to assess the status of the disability of the lumbar spine and lower extremities since 2005.  A new examination is indicated.  38 C.F.R. § 3.159 (c).  Moreover, a medical opinion is necessary to differentiate (if at all possible), between the degree of low back and radiating disability that is due to the Veteran's service-connected right leg disorder, and that portion of disability due to residuals of multiple workplace injuries.  

As the issue of the effective date for the award of a total rating based on individual unemployability is intertwined with the ratings for the lumbar spine, the Board will defer a decision on that issue pending further development. 
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination of the lumbar spine.  Request that the examiner review the claims file and note the review in the examination report.  Request that the examiner: 

a. provide a current assessment of severity of disability involving the Veteran's lumbar spine, and any related neurological deficits (other than the radiculopathy associated with the lower extremities) including the related loss of function and impact on the Veteran's capacity for substantially gainful employment; and,   

b. provide an opinion, if medically ascertainable, that identifies the severity of disability caused by aggravation from the service-connected leg fracture disorder, and differentiates it from that disability which is due to residuals of workplace injuries.  If such differentiation is not possible, the examiner should so state.

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for increased rating for the lumbar spine and associated lower extremity radiculopathy and for an earlier effective date for a TDIU.  If either benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




